 



Exhibit 10.1
SECOND AMENDMENT
To
ASSET PURCHASE AGREEMENT
     This SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”), dated
as of November 22, 2005 (the “Amendment Date”), is entered into among ACE CASH
EXPRESS, INC., a Texas corporation (“Purchaser”), POPULAR CASH EXPRESS, INC., a
Delaware corporation (“PCE”), POPULAR CASH EXPRESS — CALIFORNIA, INC., a
California corporation (“PCEC”; PCE and PCEC are collectively referred to herein
as “Seller”), and POPULAR NORTH AMERICA, INC., a Delaware corporation
(“Shareholder”). Purchaser, Seller and Shareholder are collectively referred to
herein as the “Parties.”
RECITALS
     WHEREAS, the Parties (i) previously entered into that certain Asset
Purchase Agreement, dated as of September 21, 2005 (as amended, the “Agreement”)
and (ii) wish to make certain amendments to the Agreement as herein provided;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and the Agreement, the parties hereto agree as follows:
     SECTION 1. Definitions. All capitalized terms used but not defined herein
are used as defined in the Agreement.
     SECTION 2. Amendments to the Agreement. Effective as of the Amendment Date,
the Agreement is hereby amended as follows:
     2.1. Section 1.1(c) of the Agreement is hereby amended and restated in its
entirety as follows:
(c) As full consideration for the Assets and for the noncompetition and
nonsolicitation agreements of Seller and Shareholder set forth in this Agreement
(the “Noncompetition Agreements”), Purchaser shall pay Seller the following
amounts (collectively, the “Purchase Price”) at each Closing (as hereinafter
defined) for a Location as follows. The aggregate Purchase Price for the
acquisition of all Locations shall be $33,632,655 of which up to $14,232,655 of
such amount shall be in the form of cash (the “Cash Amount”) and $19,400,000 of
such amount shall be in the form of Convertible Notes (as hereinafter defined)
(the “Convertible Note Amount”), subject in each case to adjustment as set forth
below:
(i) On the first Closing Date (the “First Closing Date”), for the Locations
acquired on such First Closing Date (together with Locations acquired on any
subsequent Closing Date, the “Acquired Locations”), an amount in cash equal to
the sum of the amounts

 



--------------------------------------------------------------------------------



 



attributable to such Acquired Locations on the Phased Closing Schedule (as
hereinafter defined);
(ii) On the second Closing Date (the “Second Closing Date”), for the Locations
acquired on such Second Closing Date: (A) an amount in cash equal to the sum of
the amounts attributable to such Acquired Locations on the Phased Closing
Schedule (provided that the aggregate amount of cash paid at the First Closing
Date and the Second Closing Date shall not exceed $10,000,000), and (B) to the
extent that the cash paid in clause (A) is insufficient to pay the amount owed
for the Locations acquired on the Second Closing Date, a promissory note (a
“Convertible Note”) with a face amount equal to such excess amount. Such
Convertible Note will provide for an interest rate, right to convert into common
stock of Purchaser (the “Common Stock”) and certain other terms and conditions
more particularly described on Exhibit C attached hereto and made a part hereof,
subject to any revisions requested by the Lenders under the ACE Credit Agreement
(as hereinafter defined);
(iii) Subject to Section 1.9, on each Closing Date occurring after the Second
Closing Date: (A) a Convertible Note with a face amount equal to the sum of the
amounts attributable to such Acquired Locations on the Phased Closing Schedule
(provided that the aggregate face amount of the Convertible Notes issued at the
Second Closing Date and all subsequent Closing Dates shall not exceed
$19,400,000 (subject to adjustment as set forth in Section 1.1(c)(iv) below),
and (B) to the extent that the face amount of the Convertible Note issued as
provided in clause (A) is insufficient to pay the amount owed for the Locations
acquired on such Closing Date, an amount in cash equal to such excess amount;
(iv) Notwithstanding anything to the contrary in this Section 1.1(c), in the
event that, at the First Closing Date, the Convertible Note Ownership Percentage
(as defined below) is equal to or greater than five percent (5%), then the Cash
Amount portion of the Purchase Price shall be increased, and the Convertible
Note Amount portion of the Purchase Price shall be decreased, on a dollar for
dollar basis, such that the Convertible Note Ownership Percentage at the First
Closing Date is less than five percent (5%). “Convertible Note Ownership
Percentage” means the (A) the number of shares (the “Issuable Shares”) of common
stock of Purchaser which Seller would have the right to acquire upon conversion
of Convertible Notes, assuming that $19,400,000 of Convertible Notes were issued
at the First Closing Date, divided by (B) (1) the number of outstanding shares
of the common stock

2



--------------------------------------------------------------------------------



 



of Purchaser at the First Closing Date, plus (2) the number of Issuable Shares;
and
(v) At the Closing for the Locations set forth in Section 1(c) of the Phased
Closing Schedule, the cash portion of the Purchaser Price to be paid by
Purchaser shall be reduced by an amount equal to the difference between the
Purchase Price actually paid for the Locations acquired on the First Closing
Date and the Second Closing Date, as reflected on the original Phased Closing
Schedule attached to the Agreement, and the Purchase Price for such Locations as
reflected on the Phased Closing Schedule attached to this Amendment.”
     2.2. Schedule 1 is hereby amended and restated in its entirety as the
Schedule 1 attached to the Amendment. Schedule 1.4 of the Agreement is hereby
amended and restated in its entirety as the Schedule 1.4 attached to the
Amendment.
     2.3. Section 1.5 of the Agreement is hereby amended and restated in its
entirety as follows:
1.5 Phased Closing Schedule. Except as set forth in Section 1.9, the Parties
shall consummate the Closings pursuant to the Phased Closing Schedule on
Schedule 1.4. Seller shall deliver possession of each Acquired Location to be
delivered to Purchaser pursuant to the Phased Closing Schedule at the beginning
of business on the Closing Date identified in the Phased Closing Schedule.
Except as set forth in Section 1.9, upon completion of delivery by Seller of
each Acquired Location, Purchaser shall (i) pay to Seller the Closing Amount for
such Acquired Locations and (ii) execute and deliver to Seller the Convertible
Note attributable to such Acquired Locations. Purchaser’s acquisition of the
Business and Assets with respect to the Acquired Locations on a Closing Date
shall be effective as of the beginning of business on such Closing Date. Seller
shall be entitled to all revenues of the Acquired Locations transferred on a
Closing Date for the period through the day before such Closing Date and
Purchaser shall be entitled to all revenues of such Acquired Locations as of
such Closing Date. Seller shall be responsible for all costs and expenses of
operations at the Acquired Locations transferred on a Closing Date through the
day before such Closing Date and Purchaser shall be responsible for all costs
and expenses of operations at such Acquired Locations as of such Closing Date.
The Parties acknowledge the possibility that, due to damage to or destruction of
a Location or the failure to satisfy any or all of the conditions set forth in
Section 6.1, a Location contemplated by this Agreement to be acquired by and
delivered to Purchaser on a Closing Date may not be so acquired and delivered on
such Closing Date. To the extent that there is not a Closing for

3



--------------------------------------------------------------------------------



 



a Location as a result of the foregoing, the Parties shall proceed with the
Closing as to all other Locations to be transferred on such Closing Date
pursuant to the Phased Closing Schedule and postpone the Closing with respect to
the other Locations until such time as Purchaser determines in its reasonable
discretion that Seller has repaired or replaced such damaged or destroyed
Locations or the conditions set forth in Section 6.1 have been satisfied, as
applicable (at which time the Closing for such other Locations shall occur in
accordance with this Agreement). If such damaged or destroyed Locations have not
been repaired or replaced or if the conditions set forth in Section 6.1 with
respect to a Closing have not been satisfied to the reasonable satisfaction of
Purchaser on or before ninety (90) days after the scheduled Closing Date for
such Locations, Purchaser may, at its option, notify Seller in writing that it
elects to terminate the Agreement with respect to such Location (each, a
“Terminated Location” and collectively, the “Terminated Locations”), in which
event Purchaser shall not acquire such Terminated Locations and the Purchaser
Price shall be reduced by the value attributable to each such Terminated
Locations on Schedule 1.4.
     2.4. The Agreement is hereby amended by the insertion of a new Section 1.9
as follows:
1.9 Designated Locations Closing. With respect to the Locations listed on
Schedule 1.9, the Parties shall consummate a Closing in accordance with this
Article 1, except Purchaser shall not be obligated to pay the respective Closing
Amount for any particular Location for which Sellers have not delivered the
required consents and approvals of all lessors whose consent or approval is
required pursuant to Section 6.1(d) (each a “Designated Location”) until
Sellers’ have delivered all such consents and approvals in the form previously
approved by Purchaser, with respect to such Designated Location. Delivery of
such consents and approvals shall constitute the sole condition precedent to
Purchaser’s obligation to pay the Closing Amount with respect to each such
Designated Location. Upon delivery by Seller to Purchaser of such consents and
approvals for a particular Designated Location, Purchaser shall pay the
respective Closing Amount to Sellers within three (3) Business Days, either in
cash or by issuing a Convertible Note; provided, however, that Purchaser shall
not be obligated to issue a Convertible Note to the Sellers for any Closing
Amount related to a Designated Location until the aggregate Closing Amount to be
paid by Purchaser for the Designated Location(s) exceeds one million U.S.
dollars ($1,000,000). Notwithstanding any of the foregoing, if Seller has not
delivered to the Purchaser the required consents and approvals

4



--------------------------------------------------------------------------------



 



for one or more Designated Locations by March 31, 2006, Purchaser, at its option
and in its sole discretion, shall have the right to either pay the Closing
Amount to Sellers for such Designated Location(s) or reconvey the Assets of such
Designated Location(s) to Sellers, and in the case of a reconveyance, the
Sellers will reassume any and all obligations under any Assumed Contracts
related to such Designated Location(s) or other liabilities related to such
Designated Location(s) that Purchaser assumed at the time of the Closing. The
Parties shall execute and deliver such documents and take such actions as may
reasonably be deemed necessary or advisable by the Parties to effect the
reconveyance of such Assets and the reassumption of such Assumed Contracts and
liabilities, and any expenses, including reasonable attorneys’ fees, incurred by
Purchaser in connection with such reconveyance and reassumption shall be
promptly reimbursed by the Sellers.
     2.5. The Agreement is hereby amended by the insertion of a new Section 1.10
as follows:
1.10 Reconveyance Locations Closing. With respect to the Locations listed on
Schedule 1.10 (the “Reconveyance Locations”), which were acquired by the
Purchaser on October 30, 2005, upon the date that the Seller has delivered to
Purchaser the required consents and approvals of all lessors and other third
parties whose consent or approval is required to reconvey the Reconveyance
Locations to Sellers, in a form reasonably satisfactory to Purchaser, the
Purchaser shall reconvey the Assets of such Reconveyance Location(s) to Sellers,
and in the case of a reconveyance, the Sellers will reassume any and all
obligations under any Assumed Contracts related to such Designated Location(s)
or other liabilities related to such Designated Location(s) that Purchaser
assumed at the time of the Closing. Seller shall bear all costs and expenses
incurred in order to obtain any required consents or approvals. The Parties
shall execute and deliver such documents and take such actions as may reasonably
be deemed necessary or advisable by the Parties to effect the reconveyance of
such Assets and the reassumption of such Assumed Contracts and liabilities, and
any expenses, including reasonable attorneys’ fees, incurred by Purchaser in
connection with such reconveyance and reassumption shall be promptly reimbursed
by the Sellers.
     2.6 The second sentence of Section 4.2(a) of the Agreement is hereby
amended and restated in its entirety as follows:
“This noncompetition agreement shall in no event be applicable to either (i) any
full service bank branch not operating under the

5



--------------------------------------------------------------------------------



 



“Popular Cash Express” name now or hereafter owned and/or operated by Banco
Popular North America, or its affiliates or subsidiaries (including, without
limitation, services provide by Banco Popular North America or its affiliates or
subsidiaries to money service business customers), (ii) the six (6) “Popular
Cash Express” limited service branches currently operated by Banco Popular North
America and identified on Schedule 4.2(a), (iii) the “Popular Cash Express”
branches located at 1532 E. Thomas Road, Phoenix, Arizona 85040 and 3217
Florence Boulevard, Huntington Park, California 90255, or (iv) any Location not
acquired by Purchaser for any reason whatsoever, including, without limitation,
the Reconveyance Locations and any Designated Location reconveyed to Sellers.”
     2.7 The Agreement is hereby amended by the insertion of the following
sentences at the end of Section 5.3 of the Agreement:
“Purchaser hereby agrees that it has waived its ability to assert a claim that
there has been a material adverse change with respect to any Location due to a
decline in gross revenues of such Location prior to the Closing Date for the
Locations set forth in Section 1(c) of the Phased Closing Schedule.”
     SECTION 3. Miscellaneous.
     3.1. References to the Agreement. Upon the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Agreement
as amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.
     3.2. Effect on Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
     3.3. No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Purchaser
under the Agreement or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.
     3.4. Governing Law. The laws of the State of Texas shall govern this
Amendment, its terms and conditions, the interpretation hereof, and the rights
and obligations of the Parties hereunder. Any action at law or in equity brought
to interpret or enforce this Amendment or any other document executed or
delivered in connection

6



--------------------------------------------------------------------------------



 



herewith shall be brought and prosecuted to final adjudication in federal or
state courts located in Dallas County, Texas, and the Parties consent to the
jurisdiction of such Texas state and federal courts and agree to the validity of
service of process in any such action by registered or certified mail, return
receipt requested
     3.5. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
     3.6. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
     3.7. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
[Signature page follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                      SELLER:    
 
                    POPULAR CASH EXPRESS, INC.         POPULAR CASH
EXPRESS–CALIFORNIA, INC.    
 
                    By:   /s/ BERNARD J. FLAHERTY                  
 
      Name:   Bernard J. Flaherty    
 
      Title:   President & CEO    
 
                    PURCHASER:    
 
                    ACE CASH EXPRESS, INC.    
 
                    By:   /s/ WILLIAM S. MCCALMONT                  
 
      Name:   William S. McCalmont    
 
      Title:   Executive Vice President and CFO    

              SHAREHOLDER:    
 
            POPULAR NORTH AMERICA, INC.    
 
            By:   /s/ ROBERTO R. HERENCIA              
 
  Name:   Roberto R. Herencia    
 
  Title:   Executive Vice President    

8



--------------------------------------------------------------------------------



 



New or Revised Schedules
Schedule 1 — Locations
Schedule 1.9 — Designated Locations
Schedule 1.4 — Phased Closing Schedule, with attached allocation of purchase
price for 109 stores.
Schedule 1.10 — Reconveyance Locations

9